          Case 7:19-cv-10993-PED Document 20 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 -X                                              Wz/)
SANDRA COE,
                                                                          ORDER
                               Plaintiff,
                                                                 19 Civ. 10993 (FED)
                -against-


COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
                                                 -X



PAUL E. DAVISON, U.S.MJ.:


       On June 1, 2020, defendant filed a motion for judgment on the pleadings.


       Plaintiffs opposition to the motion, if any, was due 60 days thereafter. To date, no
opposition to the motion has been filed.


       In recognition of the fact that plaintiff is proceeding pro se, plaintiff is granted an
additional 30 days, until October 9, 2020, to file any opposition she chooses to submit.


       If plaintiff does not oppose defendant's motion, this Court will decide the motion based
solely on defendant's submission.



Dated: September 9, 2020                       SO ORDERED.
       White Plains, New York




                                                        . DAVISON, U.S.MJ.




Chambers mailed a copy of this Order to:
Sandra E. Coe
1993 Bathgate Avenue
Apt. 2B
Bronx, NY 10457
